DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/16/2020 has been entered.

Response to Amendment
The Amendment filed 01/14/2021 has been entered.  Claims 40 and 41 have been added.  No claims have been cancelled.  Claims 20-24 and 27-38 have been amended.  Claims 20-24 and 27-41 remain pending in the application.

Response to Arguments
Applicant’s arguments, see pages 9-20, filed 01/14/2021, with respect to the 103 rejections have been fully considered but are not persuasive.

Further, regarding the remarks on pages 14-20, examiner cannot concur the amendments to independent claims 20 and 33 related to a set value being higher than an operating temperature of a spray dryer part overcomes the presented prior art.  As a side note, the remarks on pages 14-20 do not mention the Campbell reference a single time.  The remarks on pages 14-20 attack a 103 rejection over Arp and Mujumdar, not the presented 103 rejection over Arp, Mujumdar, and Campbell.  Consequently, the remarks on pages 14-20 do not carry weight because they do not give a crucial piece of the rejection weight, specifically Campbell’s teachings of alarm systems with set alarm temperatures for evaporative drying processes.  With the said, Examiner has amended the 103 rejection over Arp, Mujumdar and Campbell to address the amended claim language.  Contrary to Applicant’s assertion, the amendments to the claims related to a set value being higher than an operating temperature of a spray dryer part is disclosed or suggested by the presented prior art combination.  Arp further discloses added drying gas with corresponding drying gas temperature [0070].  Mujumdar discloses added operating temperature of a spray dryer part relating to a drying gas temperature [Table 8]. Campbell discloses providing a set 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deposits” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with “control system is configured to activate…” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof [page 8, lines 15-17].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 21, 23, 27, 28, 30, 33, 34, 38, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arp US 2012/0057018 A1, hereafter Arp, in view of Mujumdar “Handbook of Industrial Drying”, hereafter Mujumdar, further in view of Campbell et al. US 2004/0225452 A1, hereafter Campbell.

Regarding claim 20, Arp discloses a method (methods) [0075] of monitoring a spray dryer part (spray nozzle 78) [FIG. 6] subject to the formation of deposits thereon during a spray drying process (thermal imaging can be used to monitor the spray pattern to detect nozzle clogging) [0030], the method of monitoring comprising:
providing a spray drying chamber (enclosure 80) [FIG. 6] comprising the spray dryer part, the spray dryer part being at least one selected from the group of a spray nozzle (spray nozzle 78) [FIG. 6], a portion of a wall of the spray drying chamber (thermal imaging camera can be positioned outside the dryer as in the case of a fluid bed dryer to monitor temperature profiles) [0070], and a portion of a fluid bed gas distributor plate, 
associating one or more cameras with the spray drying chamber, the one or more cameras having a field of view inside the spray drying chamber, and at least one of the one or more cameras being an infrared camera (thermal imaging camera...inside the dryer) [0034],
measuring a temperature of the spray dryer part with the infrared camera (a thermal imaging camera monitors the temperature zones in a pharmaceutical process; direct measurement of the slurry of material as it exits the spray nozzle; as an alternative, the thermal imaging camera can be positioned outside the dryer as in the case of a fluid bed dryer to monitor temperature profiles) [abstract; 0034; 0070],
providing a control system (control unit 90) [FIG. 6],
wherein a drying gas having a drying gas temperature is fed into the spray drying chamber during the spray drying process (air inlet…control various processing parameters such as air supply rate, air supply temperature) [0070].
However, while Arp discloses using thermal cameras to obtain a direct measurement of the temperature of a slurry of material as it exits a spray nozzle to detect nozzle clogging [0030; 0034], Arp fails to explicitly disclose providing a set value for the temperature of the spray dryer part, wherein an operating temperature of the spray dryer part relates to the drying gas temperature, 2SUPPLEMENTAL AMENDMENT UNDER 37 C.F.R. § 1.114(c)Application No. 13/511,557Attorney Docket No. Q130805wherein the set value for the temperature of the spray drying part is higher than the operating temperature of the spray dryer part, wherein the control system is associated with an alarm triggered when the temperature of the spray dryer part measured by the infrared camera exceeds the set value, wherein the measuring of the temperature of the spray dryer part includes measuring a temperature of deposits of solid material accumulated on the spray dryer part, and the deposits forming in the spray drying chamber during the spray drying process and the measured temperature of the deposits exceeding the set value for the spray dryer part.
Mujumdar, in an analogous environment, discloses wherein an operating temperature of the spray dryer part relates to the drying gas temperature (fire hazard exists if…the temperature of the air-product mixture reaches a flammability limit (see Table 8)…it is evident that the drying air temperature nearly always exceeds the inflammation temperature in a layer) [section 3.3];
wherein the measuring of the temperature of the spray dryer part includes measuring a temperature of deposits of solid material accumulated on the spray dryer part (ignition is possible whenever dry powder deposits are formed…spontaneous combustion in product deposits…important safety device is an automatic control system…the control system should include a detection system of…deposit detection…continuous monitoring of...the temperature at selected locations) [section 3.3].
Arp and Mujumdar are analogous because they are both directed towards industrial spray drying systems.  Therefore, it would have been obvious at the time the invention was made to modify the spray dryer equipped with a thermal imaging camera arranged to scan the material being dried as it exists from the spray nozzle, as taught by Arp, to arrange a thermal imaging camera to measure the temperature at selected spray dryer part locations susceptible to deposit accumulation to relate an operating temperature of a spray dryer part to a drying gas temperature.  This modification would have been prompted in order to prevent spontaneous combustion of accumulated deposits, thus preventing a fire hazard which would be caused by the accumulated deposit reaching its corresponding inflammation temperature of a layer [section 3.3].
(catastrophic failure detection routine calculates an EE value based on measured process parameters.  The process parameters may be…inlet gas temperature) [0086], Application No. 13/511,557Attorney Docket No. Q130805
wherein the set value for the temperature of the spray drying part is higher than the operating temperature of the spray dryer part (the catastrophic failure detection routine determines whether the safe operating range has been exceeded) [0086],
wherein the control system is associated with an alarm triggered when the temperature of the spray dryer part measured by the infrared camera exceeds the set value (the catastrophic failure detection routine determines whether the safe operating range has been exceeded…the catastrophic failure detection routine may activate an audible or visible alarm) [0086],
wherein the alarm is triggered as a result of the deposits forming in the spray drying chamber during the spray drying process and the measured temperature of the deposits exceeding the set value for the spray dryer part (the catastrophic failure detection routine determines whether the safe operating range has been exceeded…the catastrophic failure detection routine may activate an audible or visible alarm) [0086].
Arp, Mujumdar, and Campbell are all analogous because they are all directed towards evaporative drying processes such as spray drying.  Therefore, it would have been obvious at the time the invention was made to modify the spray drying system as taught by Arp and Mujumdar with the catastrophic failure detection routine and alarm as taught by Campbell.  This modification would have been prompted in order to automatically stop a spray drying process or alert an operator in the event of an environmental imbalance within the spray drying process, 
Regarding claim limitation “wherein the alarm is triggered as a result of the deposits forming in the spray drying chamber during the spray drying process and the measured temperature of the deposits exceeding the set value for the spray dryer part”, this limitation simply identifies the problem, specifically the temperature exceeding a set value, which is caused by formed deposits.

Regarding claim 21, Arp, Mujumdar, and Campbell address all of the features with respect to claim 20 as outlined above.
Arp further discloses, in a separate embodiment, whereby at least two infrared cameras (a first thermal imaging camera 72…a second thermal imaging camera 74) [0069] are associated with the spray drying chamber (bowl 64) [0069].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize two cameras, as disclosed by high shear wet granulation apparatus embodiment of Arp, with the spray drying system embodiment of Arp, the motivation being both thermal imaging cameras can assist in control spray rate [0069].

Regarding claim 23, Arp, Mujumdar, and Campbell address all of the features with respect to claim 20 as outlined above.
Arp further discloses the spray dryer part monitored by the infrared camera is the portion of the wall of the spray drying chamber (thermal imaging camera can be positioned outside the dryer as in the case of a fluid bed dryer to monitor temperature profiles) [0070].

Regarding claim 27, Arp, Mujumdar, and Campbell address all of the features with respect to claim 20 as outlined above.
Campbell further discloses the operation of the spray dryer is stopped when the alarm is triggered (activate an audible or visible alarm and/or shut down the operation being performed) [0086].
It would have been obvious at the time the invention was made to modify the spray drying system as taught by Arp and Mujumdar with the catastrophic failure detection routine and alarm as taught by Campbell, the motivation being safety [0086].

Regarding claim 28, Arp, Mujumdar, and Campbell address all of the features with respect to claim 27 as outlined above.
 Mujumdar further discloses removing deposits after the spray dryer has been stopped (cleaning of the dryer) [section 3.3].  While the concept of removing the deposits when the spray dryer has been stopped is not explicitly stated, it would be obvious to one of ordinary skill in the art at the time the invention was made to remove the cause of triggering an alarm and shut down, in this case the deposits as disclosed by Mujumdar, in order to allow operation of the invention of Arp, Mujumdar, and Campbell to resume.

Regarding claim 30, Arp, Mujumdar, and Campbell address all of the features with respect to claim 20 as outlined above.
Arp further discloses whereby each infrared camera with a specific field of view of at least 90 degrees (thermal imaging camera...inside the dryer; camera 26 can be any of various forms of thermal imaging camera…a specific selected area in its field of view can be selected and isolated) [0034; 0061].

Regarding claim 33, Arp discloses a spray dryer (spray drying system) [0070] comprising: 
a spray drying chamber (enclosure 80) [FIG. 6], 
atomizing means (spray nozzle 78) [FIG. 6],
an inlet for a drying gas (air inlet 82) [FIG. 6]
one or more cameras positioned in connection with the spray drying chamber (thermal imaging camera...inside the dryer) [0034], at least one of the one or more cameras being an infrared camera (thermal imaging camera) [0034],
a control system (control unit 90) [0070]; 
wherein the infrared camera measures a temperature of a spray dryer part of the spray dryer (thermal imaging can be used to monitor the spray pattern to detect nozzle clogging; spray nozzle 78) [0030; 0070], the spray dryer part being selected from a group comprising at least one a spray nozzle of the atomizing means (direct measurement of the slurry of material as it exits the spray nozzle) [0034], a wall of the spray drying chamber, and a fluid bed gas distributor plate (thermal imaging camera can be positioned outside the dryer as in the case of a fluid bed dryer to monitor temperature profiles) [0070];
wherein the spray dryer is configured to feed the drying gas having a drying gas temperature into the spray drying chamber during a spray drying process (air inlet…control various processing parameters such as air supply rate, air supply temperature) [0070].
[0030; 0034], Arp fails to explicitly disclose a control system connected to an alarm; wherein the one infrared camera measures a temperature of deposits of solid material accumulated on a spray dryer part of the spray dryer, wherein an operating temperature of the spray dryer part relates to the drying gas temperature, wherein the control system is configured to activate the alarm when deposits form in the spray drying chamber during the spray drying process and the temperature of the deposits on the spray dryer part is determines to have exceeded a set value for the spray dryer part, wherein the set value for the temperature of the spray drying part is higher than the operating temperature of the spray dryer part.
Mujumdar, in an analogous environment, discloses wherein the one infrared camera measures a temperature of deposits of solid material accumulated on a spray dryer part of the spray dryer (ignition is possible whenever dry powder deposits are formed…spontaneous combustion in product deposits…important safety device is an automatic control system…the control system should include a detection system of…deposit detection…continuous monitoring of...the temperature at selected locations) [section 3.3],
wherein an operating temperature of the spray dryer part relates to the drying gas temperature (fire hazard exists if…the temperature of the air-product mixture reaches a flammability limit (see Table 8)…it is evident that the drying air temperature nearly always exceeds the inflammation temperature in a layer) [section 3.3].
Arp and Mujumdar are analogous because they are both directed towards industrial spray drying systems.  Therefore, it would have been obvious at the time the invention was made to modify the spray dryer equipped with a thermal imaging camera arranged to scan the material [section 3.3].
Further, Campbell, in an analogous environment, discloses a control (computer) [0085] connected to an alarm (the catastrophic failure detection routine determines whether the safe operating range has been exceeded…the catastrophic failure detection routine may activate an audible or visible alarm) [0086]; 
wherein the control system is configured to activate the alarm when deposits form in the spray drying chamber during the spray drying process and the temperature of the deposits on the spray dryer part is determined to have exceeded a set value (catastrophic failure detection routine calculates an EE value based on measured process parameters.  The process parameters may be…inlet gas temperature) [0086] for the spray dryer part (the catastrophic failure detection routine determines whether the safe operating range has been exceeded…the catastrophic failure detection routine may activate an audible or visible alarm) [0086], 
wherein the set value for the temperature of the spray drying part is higher than the operating temperature of the spray dryer part (the catastrophic failure detection routine determines whether the safe operating range has been exceeded) [0086].
Arp, Mujumdar, and Campbell are all analogous because they are all directed towards evaporative drying processes such as spray drying.  Therefore, it would have been obvious at the time the invention was made to modify the spray drying system as taught by Arp and Mujumdar 
Regarding claim limitation “wherein the control system is configured to activate the alarm when deposits form in the spray drying chamber during the spray drying process and the temperature of the deposits on the spray dryer part is determined to have exceeded a set value”, this limitation simply identifies the problem, specifically the temperature exceeding a set value, which is caused by formed deposits.

Regarding claim 34, Arp, Mujumdar, and Campbell address all of the features with respect to claim 33 as outlined above.
Arp further discloses, in a separate embodiment, at least two infrared cameras (a first thermal imaging camera 72…a second thermal imaging camera 74) [0069] are associated with the spray drying chamber (bowl 64) [0069].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize two cameras, as disclosed by high shear wet granulation apparatus embodiment, with the spray drying system embodiment, the motivation being both thermal imaging cameras can assist in control spray rate [0069].

Regarding claim 38, Arp, Mujumdar, and Campbell address all of the features with respect to claim 33 as outlined above.
the infrared camera with a specific field of view of at least 90 degrees  (thermal imaging camera...inside the dryer; camera 26 can be any of various forms of thermal imaging camera…a specific selected area in its field of view can be selected and isolated) [0034; 0061].

Regarding claim 40, Arp, Mujumdar, and Campbell address all of the features with respect to claim 20 as outlined above.
Arp further discloses the spray dryer part monitored by the infrared camera is the spray nozzle (thermal imaging can be used to monitor the spray pattern to detect nozzle clogging) [0030].
Mujumdar further discloses the deposits of solid material are accumulated on an outer surface of the spray nozzle that is exposed to the drying gas within the spray drying chamber (the drying air temperature nearly always exceeds the inflammation temperature in a layer…ignition is possible whenever dry powder deposits are formed…spontaneous combustion in product deposits…important safety device is an automatic control system…the control system should include a detection system of…deposit detection…continuous monitoring of...the temperature at selected locations) [section 3.3].
It would have been obvious at the time the invention was made to modify the spray dryer equipped with a thermal imaging camera arranged to scan the material being dried as it exists from the spray nozzle, as taught by Arp, to arrange a thermal imaging camera to measure the temperature at selected spray dryer part locations susceptible to deposit accumulation to relate an operating temperature of a spray dryer part to a drying gas temperature.  This modification would have been prompted in order to prevent spontaneous combustion of accumulated deposits, thus [section 3.3].

Regarding claim 41, Arp, Mujumdar, and Campbell address all of the features with respect to claim 33 as outlined above.
Arp further discloses the spray dryer part monitored by the infrared camera is the spray nozzle (thermal imaging can be used to monitor the spray pattern to detect nozzle clogging) [0030].
Mujumdar further discloses the deposits of solid material are accumulated on an outer surface of the spray nozzle that is exposed to the drying gas within the spray drying chamber (the drying air temperature nearly always exceeds the inflammation temperature in a layer…ignition is possible whenever dry powder deposits are formed…spontaneous combustion in product deposits…important safety device is an automatic control system…the control system should include a detection system of…deposit detection…continuous monitoring of...the temperature at selected locations) [section 3.3].
It would have been obvious at the time the invention was made to modify the spray dryer equipped with a thermal imaging camera arranged to scan the material being dried as it exists from the spray nozzle, as taught by Arp, to arrange a thermal imaging camera to measure the temperature at selected spray dryer part locations susceptible to deposit accumulation to relate an operating temperature of a spray dryer part to a drying gas temperature.  This modification would have been prompted in order to prevent spontaneous combustion of accumulated deposits, thus preventing a fire hazard which would be caused by the accumulated deposit reaching its corresponding inflammation temperature of a layer [section 3.3].

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arp, Mujumdar, and Campbell further in view of Christensen et al. 5,839,207, hereafter Christensen.

Regarding claim 24, Arp, Mujumdar, and Campbell address all of the features with respect to claim 20 as outlined above.
Arp further discloses the spray dryer part monitored by the infrared camera (thermal imaging camera...inside the dryer) [0034]. 
However, Arp, Mujumdar, and Campbell fails to disclose a portion of the fluid bed gas distributor plate.
Christensen, in an analogous environment, discloses a portion of the fluid bed gas distributor plate (an essential part of a fluid bed apparatus is the bed plate or gas distributor plate; the fluid bed may be integrated in the lower part of a spray dryer) [column 1, lines 14-16; column 7, lines 45-46].
Arp, Mujumdar, Campbell and Christensen are analogous because they are all directed towards evaporative drying processes such as spray drying.  Therefore, it would have been obvious at the time the invention was made to integrate the fluid bed containing the gas distributor plate, as disclosed by Christensen, into the lower part of the spray dryer with an infrared camera, as disclosed by Arp, Mujumdar, and Campbell, the motivation being to create a desired gas flow pattern [column 1, line 16].


Claims 29, 31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arp, Mujumdar, and Campbell further in view of Miller, II et al. US 6,229,563 B1, hereafter Miller.

Regarding claim 29, Arp, Mujumdar, and Campbell address all of the features with respect to claim 20 as outlined above.
However, Arp, Mujumdar, and Campbell fail to discloses a cooling gas to cool the infrared camera.
Miller, in an analogous environment, discloses a cooling gas to cool the infrared camera. (air under pressure…to further cool the camera) [column 2, lines 7-9]
Arp, Mujumdar, Campbell, and Miller are analogous because they are all directed towards evaporative drying processes such as spray drying.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the air under pressure, as disclosed by Miller, with the invention disclosed by Arp, Mujumdar, and Campbell, the motivation being cooling a camera [column 2, lines 7-9].

Regarding claim 31, Arp, Mujumdar, and Campbell address all of the features with respect to claim 20 as outlined above.
However, Arp, Mujumdar, and Campbell fail to disclose the infrared is positioned in the spray drying chamber via a movable and removable camera lance.
Miller, in an analogous environment, discloses the infrared is positioned in the spray drying chamber via a movable and removable camera lance (a fluid cooled lance designed to be held by an operator outside the furnace has a camera…mounted at the free end of the lance) [abstract].
Arp, Mujumdar, Campbell and Miller are analogous because they are all directed towards evaporative drying processes such as spray drying.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the lance, as disclosed by Miller, with the invention disclosed by Arp, Mujumdar, and Campbell, the motivation being to monitor the furnace [abstract].

Regarding claim 35, Arp, Mujumdar, and Campbell address all of the features with respect to claim 33 as outlined above.
However, Arp, Mujumdar, and Campbell fail to disclose wherein the infrared camera is positioned in the spray drying chamber via a movable and removable camera lance.
Miller, in an analogous environment, discloses infrared camera is positioned in the spray drying chamber via a movable and removable camera lance (a fluid cooled lance designed to be held by an operator outside the furnace has a camera…mounted at the free end of the lance) [abstract].
Arp, Mujumdar, Campbell and Miller are analogous because they are all directed towards evaporative drying processes such as spray drying. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the lance, as disclosed by Miller, with the invention disclosed by Arp, Mujumdar, and Campbell, the motivation being to monitor the furnace [abstract].


Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arp, Mujumdar, Campbell, and Miller, further in view of Larson 4,843,561, hereafter Larson.

Regarding claim 32, Arp, Mujumdar, Campbell, and Miller address addresses all of the features with respect to claim 30 as outlined above.
However the combination fails to explicitly disclose a visual camera and the infrared camera are combined together in one camera lance.
Larson, in an analogous environment, discloses a visual camera and the infrared camera are combined together (a combination of a visual light or imaging device and an infrared imaging device) [column 2, lines 8-10].
Arp, Mujumdar, Campbell, Miller, and Larson are analogous because they are all directed towards cameras. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the camera combination, as disclosed by Larson, with the invention disclosed by Arp, Mujumdar, Campbell, and Miller, obtaining the predictable results of a combined visual/IR camera.

Regarding claim 36, Arp, Mujumdar, Campbell, and Miller address addresses all of the features with respect to claim 35 as outlined above.
However the combination fails to explicitly disclose a visual camera and the infrared camera are combined together in one camera lance.
the infrared camera are combined together (a combination of a visual light or imaging device and an infrared imaging device) [column 2, lines 8-10].
Arp, Mujumdar, Campbell, Miller, and Larson are analogous because they are all directed towards cameras. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the camera combination, as disclosed by Larson, with the invention disclosed by Arp, Mujumdar, Campbell, and Miller, obtaining the predictable results of a combined visual/IR camera.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arp, Mujumdar, Campbell, and Miller further in view of Sugiura JP 2001-057642 A, hereafter Sugiura.

Regarding claim 37, Arp, Mujumdar and Campbell addresses all of the features with respect to claim 33 as outlined above.
However, Arp, Mujumdar, and Campbell fail to disclose wherein the at least one infrared camera is covered by an inspection glass and a protective grid. 
Miller, in an analogous environment, discloses wherein the at least one infrared camera is covered by an inspection glass (a second lens 33 may be mounted in front of the lens 31) [column 5, lines 33-34].
Arp, Mujumdar, Campbell and Miller are analogous because they are all directed towards evaporative drying processes such as spray drying.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the second lens, as [column 2, lines 7-9].
Further, Sugiura, in an analogous environment, discloses a protective grid (mesh 7) [0030; FIG. 6].
Arp, Mujumdar, Campbell, Miller and Sugiura are analogous because they are all directed towards evaporative drying processes such as spray drying.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the mesh, as disclosed by Sugiura, with the invention disclosed by Arp, Mujumdar, Campbell, and Miller, motivation being to protect a camera from condensation [0009].

Claims 22 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arp, Mujumdar, and Campbell further in view of Ray et al. US 2002/0153627 A1, hereafter Ray.

Regarding claim 22, Arp, Mujumdar, and Campbell address all of the features with respect to claim 20 as outlined above.
Arp further discloses the spray dryer part monitored by the infrared camera is the spray nozzle (spray nozzle 78) [FIG. 6], and the measuring of the temperature of the spray dryer part comprises measuring the temperature of a part of the nozzle (direct measurement of the slurry of material as it exits the spray nozzle) [0034].
However, the combination fails to disclose the spray nozzle is an atomizing nozzle. 
Ray, in an analogous environment, discloses the spray nozzle is an atomizing nozzle. (spray dryer system…rotary disc atomizer systems) [0056].


Regarding claim 39, Arp, Mujumdar, and Campbell address all of the features with respect to claim 33 as outlined above.
However, Arp, Mujumdar, and Campbell fail to disclose wherein the atomizing means is a rotary atomizer.
Ray, in an analogous environment, discloses wherein the atomizing means is a rotary atomizer (spray dryer system…rotary disc atomizer systems) [0056].
Arp, Mujumdar, Campbell and Ray are analogous because they are all directed towards evaporative drying processes such as spray drying.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a rotary atomizer within a spray dryer, as disclosed by Ray with the invention disclosed by Arp, Mujumdar, and Campbell to obtain the predictable results of a spray dryer with a rotary atomizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/            Examiner, Art Unit 2485